DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 18 May 2022 is acknowledged.  The traversal is found persuasive with regard to Group II and the restriction requirement is withdrawn.  However, no arguments were directed towards group III; accordingly, the requirement is still deemed proper with regard to Group III and is therefore made FINAL.  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/group, there being no allowable generic or linking claim. 

Response to Arguments
2.	The previous office action is vacated and the present office action resets the response time period for the applicant.  The examiner notes that a new secondary reference was found and is provided in the updated office action below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 9, “the discrete number of orientations” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over le Blanc et al. (USP# 6,123,659; hereinafter “Le Blanc”) in view of Dormanen et al. (US 2013/0225909; hereinafter “Dormanen”).
Regarding claim 1, Le Blanc discloses implantable blood pump assembly comprising: a housing defining an inlet (e.g. Fig 1, #26), an outlet (e.g. Fig 1, #28), and a flow path extending from the inlet to the outlet, the housing comprising an outlet coupler (e.g. Fig. 1, #48); a rotor positioned within the flow path and operable to pump blood from the inlet to the outlet (e.g. Fig 1, #30); a stator positioned within the housing and operable to drive the rotor (e.g. Fig 1, #44); and an outflow cannula comprising a coupler assembly configured for removable mechanical connection to the outlet coupler (e.g. Fig 1, #20), wherein the coupler assembly comprises a first component of an axial lock; wherein the outlet coupler comprises a second component of the axial lock; wherein the first and second components of the axial lock are positioned to engage one another prior during insertion of the outflow cannula into the housing outlet (e.g. Fig. 1, #48 – where the threads are engaged).
Le Blanc fails to expressly disclose a first and second component of the anti-rotation mechanism, comprising a plurality of longitudinally extending splines on the inner and outer surfaces, and where they engage one another prior to the first and second components of axial lock during insertion of the outflow cannula into the housing outlet.  In the same field of endeavor, Dormanen discloses an outflow cannula of a blood pump assembly comprising a coupler assembly configured for removable mechanical connection to the outlet coupler (see Fig. 16) where a first and second component of the anti-rotation mechanism (e.g. Fig. 16, #70/67) engage one another prior to the first and second components of axial lock (e.g. Fig. 16, #66/75) during insertion of the outflow canula into the housing outlet (¶¶ 38-42) in order to provide an improved manner of securing the cannula to the pump.  It would have been obvious, to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate the components of the anti-rotation mechanism and manner of designing them to engage one another prior to the components of axial lock, as taught by Dormanen, into the device of le Blanch, in order to improve the manner in which the outflow cannula is secured to the pump.
Regarding claim 16, Le Blanc discloses an implantable blood pump assembly comprising: a housing defining an inlet (e.g. Fig 1, #26), an outlet (e.g. Fig 1, #28), and a flow path extending from the inlet to the outlet, the housing comprising an outlet coupler (e.g. Fig. 1, #48); a rotor positioned within the flow path and operable to pump blood from the inlet to the outlet (e.g. Fig 1, #30); a stator positioned within the housing and operable to drive the rotor (e.g. Fig 1, #44); and an outflow cannula comprising a coupler assembly configured for removable mechanical connection to the outlet coupler (e.g. Fig 1, #20), wherein the coupler assembly comprises: an adapter sleeve comprising: a screw ring rotatably coupled to the adapter sleeve and comprising first threads; wherein the outlet coupler comprises: second threads configured to threadably engage the first threads (e.g. Fig. 1, #48 – where the threads are engaged).  
Le Blanc fails to expressly disclose the coupler assembly comprising one of: (i) a plurality of longitudinally- extending grooves or (ii) a plurality of longitudinally-extending splines and the outlet coupler comprises: the other of (i) the plurality of longitudinally-extending grooves and (ii) the plurality of longitudinally-extending splines; wherein the plurality of splines are configured for mating engagement with the plurality of grooves to inhibit relative rotation of the outflow cannula and the pump housing, wherein the plurality of grooves and the plurality of splines are positioned to engage one another prior to the first and second threads during insertion of the outflow cannula into the housing outlet.  In the same field of endeavor, Dormanen coupler assembly comprising one of: (i) a plurality of longitudinally- extending grooves or (ii) a plurality of longitudinally-extending splines and the outlet coupler comprises: the other of (i) the plurality of longitudinally-extending grooves and (ii) the plurality of longitudinally-extending splines (e.g. Fig. 16, #70/67); wherein the plurality of splines are configured for mating engagement with the plurality of grooves to inhibit relative rotation of the outflow cannula and the pump housing, wherein the plurality of grooves and the plurality of splines are positioned to engage one another prior to the first and second threads during insertion of the outflow cannula into the housing outlet (¶¶ 38-42) in order to provide an improved manner of securing the cannula to the pump.  It would have been obvious, to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate the components of the anti-rotation mechanism and manner of designing them to engage one another prior to the components of axial lock, as taught by Dormanen, into the device of le Blanch, in order to improve the manner in which the outflow cannula is secured to the pump.
Regarding claim 2, Le Blanc combined with Dormanen discloses the second component of the anti-rotation mechanism comprises a plurality of longitudinally- extending splines located on a radial inner surface of the outlet coupler, wherein the plurality of splines are spaced circumferentially about the radial inner surface of the outlet coupler (see Fig. 16, #70 of Dormanen – where they are on the radial inner surface).
Regarding claim 3, Le Blanc combined with Dormanen discloses the first component of the anti-rotation mechanism comprises a plurality of longitudinally-extending grooves defined in a radial outer surface of a sleeve of the coupler assembly, wherein the plurality of grooves are spaced circumferentially about the radial outer surface of the sleeve at distances that correspond to the circumferential spacing of the plurality of splines (see Fig. 16, #67 of Dormanen – where they are on the radial outer surface).
Regarding claims 7 and 17, Le Blanc combined with Dormanen obviates the plurality of grooves and the plurality of splines or components of the anti-rotation mechanism inhibit engagement of the first and second threads when the plurality of grooves and the plurality of splines are axially out of alignment (where the examiner notes that is clear based on Fig. 16 of Dormanen that the splines would inhibit engagement of the threads unless they are lined up).
Regarding claim 8 and 18, Le Blanc combined with Dormanen obviates the plurality of grooves and the plurality of splines or components of the anti-rotation mechanism are arranged relative to one another such that the outflow cannula is selectively coupleable to the outlet coupler in one of a discrete number of orientations (again, in Fig. 16 of Dormanen, there are only a discrete number of orientations possible).
Regarding claim 9, Le Blanc combined with Dormanen discloses the discrete number of orientations is at least 4 (Fig. 16 of Dormanen – where there are clearly 4 orientations based on the 4 sets of splines).
Regarding claim 5, Le Blanc combined with Dormanen discloses the first and second components of the anti-rotation mechanism, after engagement, permit limited rotation of the outflow cannula relative to the outlet coupler (see ¶¶ 6 of Dormanen).
Regarding claim 6, Le Blanc combined with Dormanen discloses the first and second components of the axial lock comprise complementary threads (necessary in order for the threads to function and engage – see ¶¶ 38-42 of Dormanen).
Regarding claim 10, Le Blanc combined with Dormanen discloses the coupler assembly further comprises an annular seal, and wherein the outlet coupler includes a sealing surface that sealingly engages the seal during insertion of the outflow cannula into the housing outlet (see Fig. 18, #77 of Dormanen).
Regarding claims 11-13, Le Blanc combined with Dormanen discloses the seal is positioned such that the seal engages the sealing surface prior to the first and second components of the axial lock engaging one another and the seal engages the sealing surface subsequent to the first and second components of the anti-rotation mechanism engaging one another (see ¶¶ 40 of Dormanen – where the seal is engaged as the anti-rotating mechanisms engage, and is compressed while the threads or axial lock is engaged – see progression from Fig. 20 to 21).
Regarding claim 14, Le Blanc combined with Dormanen discloses the outflow cannula has an inflow end and an outflow end and comprises a flexible fluid conduit extending between the inflow end and the outflow end, wherein the coupler assembly is coupled to the fluid conduit at the inflow end of the outflow cannula (where the examiner notes the coupler assembly is clearly positioned at the inflow end of the outflow cannula in both references).
Regarding claim 15, Le Blanc combined with Dormanen discloses the coupler assembly comprises: an adapter sleeve having a first end sized to be received within the housing outlet and a second end disposed within a fluid conduit of the outflow cannula, wherein the first end of the adapter sleeve includes the first component of the anti- rotation mechanism; and a screw ring rotatably coupled to the adapter sleeve and comprising the first component of the axial lock (see Fig. 20 – where the assembly orientation is identical to what is found in the present application).
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over le Blanc in view of Dormanen, further in view of Callaway et al. (US 2013/0261375; hereinafter “Callaway”).  Le Blanc combined with Dormanen fails to expressly disclose the plurality of grooves are spanner nut grooves configured for engagement with a spanner wrench.  In the same field of endeavor, Callaway teaches the use of spanner nut grooves, which are configured for engagement with a spanner wrench (100 – grooves/projections of the socket for engaging and tightening) in order to effectively secure the coupling.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to substitute the spanner nut grooves of Callaway into the device of Le Blanc combined with Dormanen, in order to simply substitute a known element in the field for another to obtain predicable results and use manufacturing/device/methods already known and relied upon in the field.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792